ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE

The hearing officer appointed by this Court to hear evidence on the Disciplinary Commission’s Verified Complaint for Disciplinary Action in this matter has submitted his report to this Court. Upon review of that report, we find that the findings contained therein should be adopted and that the respondent engaged in attorney misconduct. Specifically, we now find as follows:
Facts: After agreeing to provide representation to a criminal defendant charged with battery and attempted murder, the respondent failed to keep the client informed about the status of the case despite numerous requests for information from the client, and failed to ensure that the client was fully apprised of a plea offer.
Violations: By failing to keep his client adequately informed about the status of his case and to respond to the client’s requests for information about the case, the respondent violated Ind.Professional Conduct Rule 1.4(a). By failing to explain to his client the availability of a plea offer so that the client could make informed decisions about the case pending against him, the respondent violated Prof.Cond.R. 1.4(b).
For the misconduct found herein, this Court now finds that the respondent should receive a PUBLIC REPRIMAND. Costs of this proceeding are assessed against the respondent.
All Justices concur.